By the Court,

Paine, J.
We think the court below properly affirmed the judgment of the justice of the peace. The only ground of objection relied on was that the jtistice refused to receive the defendants’ plea, after the case had been -sub*319mitted on |be part of the plaintiff. -Whether this was erroneous or not, it was not such an error as can be reached by a common law certiorari. The object of that writ is to confine inferior tribunals within their jurisdiction — to pre-yent them from exercising powers not delegated to them, and not to correct every error they may commit in executing the powers that are delegated. We held in Stokes vs. Knarr and another, at the last term, that this writ was not confined to cases where there was an entire want of jurisdiction, but that it might reach an excess of jurisdiction,' and correct a judgment, on the face of which it appeared that the justice had assumed powers beyond those conferred by law. But that is not this case. The justice here assumed no such powers, and there was no error appearing which could be reached by a common law certiorari.
Indeed, it may well be doubted whether any error at all was committed. The case of Pickert vs. Dexter, 12 Wend., 150, relied on by the plaintiff in error, certainly does not show it. It only holds that the justice should allow the defendant to plead if he appears and offers to do so before the plaintiff has closed his proofs. But here the record shows that the case was submitted on the part of the plaintiff before the defendants appeared. But this point.it is unnecessary to determine. For the reasons before stated, the judgment is affirmed with costs.